 

Case 1:19-mc-00694-CCC Document5 Filed 02/21/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

IN RE: : .
MARK A. CIAVARELLA, JR. : 1: 19-MI-694
ORD! 3 of ‘9
' Oo Bf
WHEREAS, on October 1,2019the 2 62 8a
oO 25
ordered that Mark A. Ciavarella, Jr. be d z 4 “z

is

practice of law; and

WHEREAS, on December 17, 2019

 

Ciavarella, Jr. to inform the court withi
wished to present that the imposition of: |

unwarranted; and

WHEREAS, the time for a respons

being presented; i

 

 

IT IS HEREBY ORDERED THAT S
ow
from the Bar of the United States Distri S
8
Pennsylvania. <
. w
FILED =
. SCRANTON
FEB 9] 2020
ISLC
Chri, w
Unit. k 2
Midc BSE
0455
O7A0Z g
Dated: February 18, 2020 eb aS z =
| WeZez 54
«EASE KE
rs w sa 3 wh a a q
Cw Sasas |e
Wi ee w x © ic
et bE Z's
bass §
Snuae 9

75 Marjorie Ave
Wilkes-Barre, Put xre

 

AERA LY IPT TSR EIEA,

FE

1? 6

 

8082/19/28

il

emi
pe HE ik
Hye
a
km

ya

tA Be

alt tf

oe

 

Bet

ANK

Eh

 

3 ew oAAO-~G@PERB-LS-42
jugldepfebetaepspech lag hppetccdlgvcqghyggpeetled tye ipsa

LES @LLLSEE SS

ib

es

LerrEgs
